        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

NATHAN and SAIBEEN ACORD,
                                                         CV-20-50-GF-BMM
                          Plaintiff,

       vs.                                             ORDER DENYING MOTION
                                                          TO DISMISS.
OPEN MORTGAGE, LLC,

                          Defendants.




      Plaintiffs Nathan and Saibeen Acord (Plaintiffs) filed a Complaint against

Defendant Open Mortgage, LLC, in the Eighth Judicial District Court, Cascade

County, Montana. Doc. 1−1. Open Mortgage removed the suit to federal court.

Doc. 1. Open Mortgage filed a Motion to Dismiss under Fed. R. Civ. P. 12(b)(6).

Doc. 5. This Court held a hearing on September 29, 2020. Doc. 32.

BACKGROUND

      Plaintiffs approached Open Mortgage about acquiring a home loan in

December 2019. Doc. 9 at 1. Open Mortgage required Plaintiffs to provide a

variety of financial documents, including the divorce decree from Nathan’s

previous marriage. Id. at 2. Plaintiffs provided these financial documents. Id.

Open Mortgage pre-approved Plaintiffs for a $320,000 home loan. Id.


                                            1
        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 2 of 8



      Plaintiffs sold their current house and made an offer on a new house. Id.

Plaintiffs sought to close both sales simultaneously on February 28, 2020. Id.

Open Mortgage notified Plaintiffs on February 24, 2020, that Plaintiffs’ home loan

application had been denied because Nathan’s ex-wife had fallen behind on her

mortgage. Id. Open Mortgage told Plaintiffs that their home loan application

could not be approved until Nathan’s ex-wife became current on her mortgage. Id.

Nathan paid $1,367 to get his ex-wife current on her mortgage. Id. Plaintiffs

allege that Open Mortgage told them that their home loan application should now

be approved. Id.

      Open Mortgage told Plaintiffs again that their home loan application could

not be approved. Id. Open Mortgage told Plaintiffs that Nathan’s ex-wife also had

fallen behind on her property taxes. Id. at 3. Plaintiffs allege that Open Mortgage

told them that their home loan application could not be approved until Nathan’s ex-

wife paid her property taxes. Id. Open Mortgage also advised Plaintiffs that they

needed to separate their business debt from their personal debt. Id. Plaintiffs

satisfied these conditions. Id. Plaintiffs allege that Open Mortgage told them their

home loan application had been approved, but the closing date for their new house

would be delayed until early March. Id.

      Plaintiffs were unable to delay the sale of their current house. Id. Plaintiffs

moved into their new house on February 28, 2020, and agreed to pay the seller $55

                                             2
        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 3 of 8



per day until closing. Id. Open Mortgage told Plaintiffs on March 2, 2020, that

their home loan application again had been denied because of Nathan’s ex-wife’s

delinquencies. Id. Plaintiffs were not able to make the March payment on their

new house without financing. Id. Plaintiffs moved in with Nathan’s parents.

LEGAL STANDARD

      When a party challenges a claim under Rule 12(b)(6), this Court presumes as

true all well-pleaded allegations, resolves all reasonable doubts and inferences in

the pleader’s favor, and views the pleading in the light most favorable to the non-

moving party. Barker v. Riverside Co. Office of Educ., 584 F.3d 821, 824 (9th Cir.

2009). This Court will grant a Rule 12(b)(6) motion only if, after viewing the

allegations in this manner, this Court finds that the allegations “lack . . . a

cognizable legal theory or . . . sufficient facts alleged under a cognizable legal

theory.” In re Tracht Gut, LLC, 836 F.3d 1146, 1151 (9th Cir. 2016).

MONTANA CONSUMER PROTECTION ACT CLAIM

      Plaintiffs allege in Count 1 of their Complaint that Open Mortgage violated

the Montana Consumer Protection Act (MCPA). Doc. 9 at 4−5. Plaintiffs allege

that Plaintiffs qualify as “consumers” under the MCPA and that Open Mortgage

engages in “trade or commerce” under the MCPA. Id. Plaintiffs specifically

allege that Open Mortgage engaged in unfair or deceitful practices when Open




                                               3
        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 4 of 8



Mortgage required Plaintiffs to satisfy a series of bait-and-switch loan pre-approval

conditions before ultimately denying Plaintiffs’ home loan application. Id.

      The Court must assume as true all of these factual allegations for the

purposes of a Rule 12(b)(6) motion. See Barker, 584 F.3d at 824. When assumed

true, these factual allegations prove sufficient to provide Open Mortgage fair

notice of Plaintiffs’ Montana Consumer Protection Act claim and the grounds on

which it rests. See Tellabs, 551 U.S. at 319. Plaintiffs adequately have pleaded

Count 1, and the Court denies Open Mortgage’s motion to dismiss as it relates to

Count 1.

TORT CLAIMS

      DECEIT

      Plaintiffs allege in Count 2 that Open Mortgage willfully deceived Plaintiffs

with the intent to induce Plaintiffs into obtaining a home loan through Open

Mortgage. Id. at 5. Plaintiffs specifically allege that Open Mortgage repeatedly

represented that Plaintiffs had been pre-approved for a home loan, but ultimately

denied Plaintiffs’ home loan application. Id. Plaintiffs allege they suffered harm

when Open Mortgage denied Plaintiffs’ home loan application. Id.

      For the purposes of a Rule 12(b)(6) motion, the Court must assume as true

all of these factual allegations. See Barker, 584 F.3d at 824. When assumed true,

these factual allegations prove sufficient to provide Open Mortgage fair notice of

                                             4
        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 5 of 8



Plaintiffs’ deceit claim and the grounds on which it rests. See Tellabs, 551

U.S. at 319. Plaintiffs adequately have pleaded Count 2, and the Court denies

Open Mortgage’s motion to dismiss as it relates to Count 2.

      NEGLIGENT MISREPRESENTATION

      Plaintiffs allege in Count 3 that Open Mortgage falsely represented a

material fact (i.e., that Plaintiffs had been pre-approved for a home loan). Doc. 9

at 5. Plaintiffs allege that either Open Mortgage knew that Plaintiffs were not

eligible for a home loan, or that Open Mortgage lacked reasonable grounds to

represent that Plaintiffs had been pre-approved for a home loan. Id. Plaintiffs

allege that they relied on this false representation when Plaintiffs put an offer on a

new house. Id. at 5−6. Plaintiffs allege that they suffered harm when Open

Mortgage denied Plaintiffs’ home loan application. Id.

      For the purposes of a Rule 12(b)(6) motion, the Court must assume as true

all of these factual allegations. See Barker, 584 F.3d at 824. When assumed true,

these factual allegations prove sufficient to provide Open Mortgage fair notice of

Plaintiffs’ negligent misrepresentation claim and the grounds on which it rests.

See Tellabs, 551 U.S. at 319. Plaintiffs adequately have pleaded Count 3, and the

Court denies Open Mortgage’s motion to dismiss as it relates to Count 3.




                                              5
        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 6 of 8



      NEGLIGENCE

      Plaintiffs allege in Count 5 that Open Mortgage owed various duties to

Plaintiffs, including a duty to act with reasonable care and skill to not cause harm

to another and a duty under the Montana Mortgage Act not to engage in any

scheme to defraud or mislead a borrower. Doc. 9 at 7. Plaintiffs allege that Open

Mortgage breached one or more of these duties when Open Mortgage repeatedly

represented that Plaintiffs had been pre-approved for a home loan, but ultimately

denied Plaintiffs’ home loan application. Id. Plaintiffs allege that they suffered

harm from Open Mortgage’s breach of duty. Id.

      For the purposes of a Rule 12(b)(6) motion, the Court must assume as true

all of these factual allegations. See Barker, 584 F.3d at 824. When assumed true,

these factual allegations prove sufficient to provide Open Mortgage fair notice of

Plaintiffs’ negligence claim and the grounds on which it rests. See Tellabs, 551

U.S. at 319. Plaintiffs adequately have pleaded Count 5, and the Court denies

Open Mortgage’s motion to dismiss as it relates to Count 5.

CONTRACT CLAIMS

      BREACH OF CONTRACT

      Plaintiffs allege in Count 4 that a contract existed between Open Mortgage

and Plaintiffs under which Open Mortgage would provide Plaintiffs with a home

loan if Plaintiffs made an offer on a house of no more than $320,000. Doc. 9 at 6.

                                             6
        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 7 of 8



Plaintiffs allege that Open Mortgage breached that contract when it failed to

provide Plaintiffs with a home loan after Plaintiffs made an offer on a house that

was less than $320,000. Id. Plaintiffs allege that they suffered damages as a result

of Open Mortgage’s breach of contract. Id.

      For the purposes of a Rule 12(b)(6) motion, the Court must assume as true

all of these factual allegations. See Barker, 584 F.3d at 824. When assumed true,

these factual allegations prove sufficient to provide Open Mortgage fair notice of

Plaintiffs’ breach of contract claim and the grounds on which it rests. See Tellabs,

551 U.S. at 319. Plaintiffs adequately have pleaded Count 4, and the Court denies

Open Mortgage’s motion to dismiss as it relates to Count 4.

      PROMISSORY ESTOPPEL

      Plaintiffs allege in Count 6 that Open Mortgage made a promise to provide

Plaintiffs a home loan if Plaintiffs made an offer on a house of no more than

$320,000. Doc. 9 at 8. Plaintiffs allege that they relied on that promise by selling

their current house and making an offer on a new house. Id. Plaintiffs allege that

it was foreseeable that they would rely Open Mortgage’s promise. Id. Plaintiffs

alleges that they were injured by their reliance on the Open Mortgage’s promise to

provide Plaintiffs with a home loan. Id.

      For the purposes of a Rule 12(b)(6) motion, the Court must assume as true

all of these factual allegations. See Barker, 584 F.3d at 824. When assumed true,

                                             7
        Case 4:20-cv-00050-BMM Document 33 Filed 10/08/20 Page 8 of 8



these factual allegations prove sufficient to provide Open Mortgage fair notice of

Plaintiffs’ promissory estoppel claim and the grounds on which it rests.

See Tellabs, 551 U.S. at 319. Plaintiffs adequately have pleaded Count 6, and the

Court denies Open Mortgage’s motion to dismiss as it relates to Count 6.

                                     ORDER

Accordingly, IT IS ORDERED that the Motion to Dismiss (Doc. 5) is

DENIED.

      Dated this 8th day of October, 2020.




                                             8
